Citation Nr: 1513440	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-22 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a left wrist disorder, to include malunion of the left distal radius.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2013, a video-conference hearing was held before a Veterans Law Judge (VLJ) who is now retired.  In February 2015, the Veteran was offered the opportunity to testify at another hearing.  However, later that month, he submitted a statement that indicated that he did not wish to appear at another hearing.


FINDING OF FACT

The preponderance of the competent and credible evidence shows that the Veteran's left wrist disability is not due to fault on the part of VA in furnishing medical treatment, nor was it the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left wrist disorder, to include malunion of the left distal radius, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.361 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has specified duties to notify and assist a claimant for benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In a letter dated in January 2009, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  

In regard to the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private treatment records, VA treatment records, VA and private examinations and opinions, as well as statements from the Veteran and his representative.  The Board also obtained a Veterans Health Administration (VHA) opinion in September 2014.  

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.

At the March 2013 Board hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the Veterans Law Judge and his representative.  The Board finds that no prejudicial error has been committed in discharging the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence exists that might provide additional support for the claim.  See Bryant, 23 Vet. App. at 498.  Significantly, the Board obtained a VHA medical opinion in September 2014 to address the matter of whether there was evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA at any time after the initial treatment by VA on March 3, 2007; and whether malunion of the wrist was reasonably foreseeable given the type of the Veteran's fracture.

II. Entitlement to Disability Compensation pursuant to 38 U.S.C. § 1151

The Veteran contends that the VA treatment provided for his left wrist fracture that occurred after a fall in March 2007 led to the development of additional left wrist problems, including malunion of the left radius.  Specifically, he believes that the initial treatment should have consisted of surgical correction, instead of casting of the left wrist.  He also contends that in the six weeks following casting of his wrist, there was no follow-up on the healing progress of his wrist by VA and that as a result, his wrist healed improperly.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Outpatient records from the Saginaw, Michigan VA Medical Center (VAMC) show that on March 3, 2007, the Veteran sought emergency treatment.  He reported that he became dizzy, lost his balance, and fell landing on his outstretched arm.  A VA X-ray revealed a non-displaced transverse fracture of the head of the radius.  An orthopedic surgeon from the Ann Arbor VA facility was contacted.  The surgeon suggested applying a temporary wrist splint.  The Veteran was advised to return within 3-4 days for follow up treatment.  On March 6, 2007, his left wrist was casted at the Ann Arbor VA facility.  He was told to return in 6-8 weeks for follow up. 

An April 17, 2007 Saginaw VAMC clinical entry shows that the cast was removed.  The X-ray report showed that there was no appreciable difference from the prior radiograph.  The Veteran was advised to seek private medical-after-care for his wrist injury.  

VA outpatient records dated from July to September 2007 show that the Veteran underwent physical therapy after complaints of left wrist pain and swelling.  He was referred to a private physician, Byron Chamberlain, M.D., in September 2007.  Dr. Chamberlain stated that he reviewed the March 2007 and April 2007 x-rays, as well as x-rays taken today (i.e., September 13, 2007).  He stated that the x-rays tell a story of a non-displaced distal radius fracture that subsequently went into malunion with approximately 3-4 millimeter (mm) of step off the articular surface with a lunate die-punch component and slight dorsal angulation of approximately 10 degrees.   In October 2007, the Veteran underwent corrective osteotomy.  

In light of the Veteran's medical history, a VA examination was conducted in July 2010.  The VA examiner, Dr. A.S., commented that "the condition/disability 1151 claim for compensation [i]s as least as likely as (50/50 probability) caused by or result of malunion of the radial bone."  As the physician's conclusion was non-responsive to the question of negligence or carelessness or lack of proper skill on the part of VA, the RO requested supplemental comments.  However, the supplemental opinion provided in August 2010 (which weighed against the claim) was not adequate because it appeared to be based upon an inaccurate factual premise, namely, that the Veteran did not appear for a follow-up evaluation for his wrist on April 17, 2007.   Accordingly, this opinion has no probative value and is accorded no weight.

The record contains a July 2011 letter from Dan Dean, D.O., a family practitioner.  Dr. Dean noted the Veteran's history and indicated that the April 17, 2007 VA X-ray showed improper healing of the left wrist.  

As noted above, a video-conference hearing was held before the Board in March 2013.  The Veteran reported his medical history and current symptoms and diagnoses.  He stated that the casting of his left wrist fracture was not the proper treatment and this led to the development of left wrist problems.  He stated that a trainee intern improperly casted him and throughout the process of his recovery no one noted the malunion.  He believes that there should have been a surgical correction initially, instead of casting.  

The Veteran submitted an April 2013 statement from Gerrit Vanderlugt, D.O.  Dr. Vanderlugt stated that, based upon his review of the Veteran's records, he believed that the 6-week casting of the Veteran's left wrist without an intervening X-ray led to the development of the malunion distal radius fracture.

In July 2013, Jain Syed, M.D., the Veteran's psychiatrist, provided a statement noting that upon removal of the Veteran's left wrist cast in April 2007 he had left with "obvious malunion left wrist deformity due to apparent poor healing from medical care."

The Board requested VHA opinion in March 2014.  In September 2014, A.A., M.D., an orthopedist, stated:

Patient was seen at the Saginaw VAMC on March 3, 2007 where he was told that he had undisplaced non-comminuted fracture lower in radius and was casted and was further instructed to follow up in 4 to 6 weeks or sooner if there were cast problems.  If the patient felt that the cast had become loose, subsequent to the initial treatment in March 2007, he should have reported back much sooner before 6 to 8 weeks as was instructed by the treating physician.  Just based on the records available of the treating physician, VA was not fault as the patient was clearly instructed to report back sooner if he had problems with the cast.  Subsequently on April 17th the cast was removed and the x-ray report, at that time as available from the record, states that it was no change in the position of the fragments (indicating no mal-union) in two time frames-before casting and after cast removal-this indicates that there [was] normal union when the patient was seen April 17, 2007.  Mal-union is a known complication of any modality of treatment whether it comes with casting with or without closed reduction/closed reduction with or pinning and casting/open reduction and internal fixation of the fracture/external fixator.  As regards, mal-union being a foreseeable complication-as part of the informed consent process patient would have been explained the complications of each modality of treatment by the treating surgeon and patient accepted the inherent risks of that treatment modality.  By choosing a conservative treatment irrespective of outcome, patient had decided to accept a certain outcome.  The patient having a non-comminuted, nondisplaced fracture initially-the chances of mal-union was there but its chances were low for it to go into mal-union and whatever chances were there-patient would have been adequately counselled.

Based on the above facts, I cannot say that there was carelessness, negligence or lack of proper care on the part of the VA.  

After reviewing the record, the Board finds that the requirements for compensation under 38 U.S.C.A. § 1151 are not met.  The evidence establishes that the Veteran did develop an additional left wrist disability, to include to include malunion of the left distal radius, as a result of VA treatment of his March 2007 left wrist fracture.  However, the preponderance of the probative evidence is against a finding that the proximate cause of the additional left wrist disability was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the care; or 2) an event not reasonably foreseeable.  

Drs. Chamberlain and Dean both provided statements indicating that the Veteran had improper healing of the left wrist, i.e., malunion, following his treatment for a left wrist fracture by VA.  However, neither doctor provided an opinion regarding whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the Veteran's treatment, or whether any improper healing was an event not reasonably foreseeable.

On the other hand, Dr. Vanderlugt's and Dr. Syed's opinions suggest that VA was negligent in its treatment of the Veteran's left wrist fracture.  Specifically, Dr. Vanderlugt stated that he believed that the 6-week casting of the Veteran's left wrist without an intervening X-ray led to the development of the malunion distal radius fracture.  Dr. Syed stated that the Veteran has "obvious malunion left wrist deformity due to apparent poor healing from medical care."  However, neither examiner provided any rationale, or explanation, for his opinion.  Their bare statements, without further support or explanation, have little or no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Moreover, their opinions are outweighed by September 2014 VHA opinion, which is supported by a rationale and thus has more probative value, as discussed below.  

The September 2014 VHA expert opinion by orthopedist reflects that based on his review of the pertinent evidence of record, he could not say that there was carelessness, negligence or lack of proper care on the part of the VA.  He explained that comparison of the March 2007 and April 2007 VA x-rays revealed no change in the position of the fragments (indicating no malunion) in two time frames - before casting and after cast removal, indicating that there normal union when the Veteran was seen on April 17, 2007.  He went on the explain that malunion is a known complication of any modality of treatment whether it comes with casting with or without closed reduction/closed reduction with or pinning and casting/open reduction and internal fixation of the fracture/external fixator.  His opinion therefore supports a conclusion that the malunion of the Veteran's left distal radius was a reasonably foreseeable event, with both casting and/or surgical treatment.   

The Board gives greater probative weight to the report and opinion of the September 2014 VHA doctor because of the consideration of the Veteran's pertinent medical and other history as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of the opinion, which instead is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  This doctor also has medical expertise, which is another relevant consideration adding to this opinion's greater probative value.  See Black v. Brown, 10 Vet. App. 297 (1997) (holding that an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's opinion); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings).

With respect to Dr. Vanderlugt's opinion, the Board also notes that the VHA examiner noted that malunion of the Veteran's left wrist was not present in either the initial March 2007 or the subsequent April 2007 X-rays.  Therefore, the objective medical evidence does not support the argument that an intervening X-ray would have somehow prevented malunion of the radial bone, which is the crux of Dr. Vanderlugt's opinion.  Evidence of malunion was not shown until September 2007.  While Dr. Vanderlugt indicated that additional radiological studies should have been performed during the period of the casting, it is unclear how this would have prevented malunion, especially since the VA X-rays taken before and after the casting were similar and there was no evidence of malunion until several months later.  The same is true of Dr. Dean's opinion, which stated that the April 2007 X-ray (that was taken when the cast was removed) indicated improper healing.  The April 2007 VA X-ray report does not indicate that there were problems with the healing process.  Again, and more importantly, these examiners did not offer any rationale, let alone any clinical data for their conclusions.   

While the Veteran did eventually develop malunion of the left wrist (and even, for the sake of argument, if malunion of the wrist was actually present upon removal of the case in April 2007), there is no evidence of VA fault.  The VHA examiner concluded that no matter what modality of treatment, malunion is a foreseeable complication.  

With respect to the Veteran's own statements in support of his claim concerning negligence by VA as the proximate cause of his additional left wrist disorder, his opinion does not constitute competent evidence, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  Further, the Board accords more weight to the opinion of the VA orthopedist, as he possesses medical expertise as a specialist in the relevant field.  

Thus, the most probative evidence of record, as summarized above, shows that the Veteran's additional left wrist disorder was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing treatment; or an event not reasonably foreseeable.  The preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for a left wrist disorder, including malunion of the left distal radial bone.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A § 1151 for a left wrist disorder, including malunion of the left distal radius, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


